Citation Nr: 1633805	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for bilateral eye total blindness secondary to diabetes mellitus, type II.

3. Entitlement to service connection for a right leg injury secondary to service-connected residuals of left tibia and fibula fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, a Board videoconference hearing was held before the undersigned at the RO; a transcript of the hearing is associated with the record.  Following the hearing, the record was held open for 60 days for the submission of additional evidence.  Additional evidence was received in June 2016 with a waiver of RO review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

During his June 2016 hearing, the Veteran testified that he was first diagnosed with diabetes mellitus, type II, approximately six months following service.  He also 

submitted a statement from his sister confirming his diagnosis not long after service.  He has not been afforded a VA nexus examination with respect to the claim.  In light of the indication he was diagnosed with diabetes shortly after his military separation, an examination to ascertain the etiology of his diabetes is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the Board finds that the matter of service connection for bilateral eye total blindness secondary to diabetes is inextricably intertwined with the matter of service connection for diabetes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the appropriate remedy is to defer adjudication of the claim for bilateral eye total blindness pending the adjudication of the inextricably intertwined claim for diabetes.

The Veteran underwent a VA examination in April 2012 for his right leg injury.  At the time, the examiner did not diagnose a right leg disability.  However, during the June 2016 hearing, the Veteran stated he believed his right leg had worsened since the April 2012 VA examination.  Therefore, as the case is already being remanded, a new examination should be provided to determine if the Veteran now has a diagnosed right leg disability, and if so, to determine the etiology of the disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the issues on appeal; this specifically includes treatment records from the South Texas Veterans Health Care System from December 2004 to the present.


2. After completing directive (1), the AOJ should schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his diabetes mellitus, type II.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current diabetes mellitus, type II is related to service?  It is requested that the rationale for this opinion include some discussion regarding the Veteran's and his sister's statements that he was first diagnosed with diabetes mellitus, type II, approximately six months following his separation from service.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should request an opinion with examination from an appropriate VA medical professional to determine the nature and likely etiology of any diagnosed right leg injury.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current right leg injury related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current right leg injury that is proximately due to his service-connected residuals of left tibia and fibula fracture?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current right leg injury that has been aggravated by his service-connected residuals of left tibia and fibula fracture?

Detailed reasons for all opinions should be provided.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal for service connection for diabetes mellitus, type II; bilateral eye total blindness; and a right leg injury.  If any of the issues remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




